EXHIBIT 10.4

CAS MEDICAL SYSTEMS, INC.
INDUCEMENT RESTRICTED STOCK AGREEMENT


This Inducement Restricted Stock Agreement (this “Agreement”) is made as of
August 27, 2010 (the “Date of Grant”), by and between CAS Medical Systems, Inc.,
a Delaware corporation (the “Company”), and Thomas M. Patton (the “Grantee”) as
a material inducement to Grantee becoming a senior executive of the
Company.  The parties acknowledge that this Agreement is an “inducement” grant
for purposes of the Rule 5635(c)(4) of the Nasdaq Stock Market (“Nasdaq”) and
that the issuance of the Restricted Shares (as defined below) is subject to
applicable Nasdaq requirements.


1.           Grant of Restricted Stock.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement, the Company hereby
grants to the Grantee, One Hundred Fifty Thousand (150,000) shares of common
stock of the Company.  These shares are referred to in this Agreement as
“Restricted Shares” during the applicable Restriction Period (as defined in
paragraph 4(c) hereof).  Acceptance of the Restricted Shares shall be deemed to
be agreement by the Grantee to the terms and conditions set forth in this
Agreement.  Certificates representing the Restricted Shares may not be sold or
otherwise transferred and must be held by the Grantee until the end of the
applicable Restriction Period.  Until such terms and conditions have lapsed with
respect to any Restricted Shares, the certificate for such shares will, at the
Company’s option, remain in the physical possession of the Company or bear a
legend to the effect that they were issued or transferred subject to, and may be
sold or otherwise disposed of only in accordance with, the terms of this
Agreement.


2.           Stockholder Status.  Effective upon the Date of Grant, the Grantee
will be a holder of record of the Restricted Shares and will have all rights of
a stockholder with respect to such shares (including the right to vote such
shares at any meeting of stockholders of the Company and the right to receive
all dividends paid with respect to such shares), subject only to the terms and
conditions imposed by this Agreement.


3.           Effect of Changes in Capitalization.  The number of Restricted
Shares are subject to adjustment for stock splits, stock dividends and the
like.  Any additional or different shares or securities issued as the result of
such an adjustment will be held or delivered in accordance with this Agreement
and will be deemed to be included within the term “Restricted Shares”.


4.           Lapse of Restrictions.


(a)           The restrictions set forth in paragraph 5 below will lapse with
respect to one hundred percent (100%) of the Restricted Shares on the first date
following the Date of Grant that the Company’s common stock has maintained an
average closing price per share of at least $4.15 (subject to adjustment for
stock splits, stock dividends and the like) over a period of sixty consecutive
Trading Days.  For purposes hereof, “Trading Day” means any day on which the
primary market on which shares of Company common stock are listed or quoted is
open for trading.
 
 
 

--------------------------------------------------------------------------------

 
(b)           Notwithstanding paragraph 4(a), the restrictions set forth in
paragraph 5 below will lapse on all Restricted Shares at the close of business
on the date on which a Change in Control of the Company (as defined below in
this paragraph 4(b)) shall occur, provided the common stock of the Company is
valued in the Change in Control at or above $4.15 per share.  For purposes of
this Agreement, a “Change in Control” will occur if (i) any “person” (as such
term is defined in Section 3(a)(9) and as used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”), excluding the Company
or any of its subsidiaries, a trustee or any fiduciary holding securities under
an employee benefit plan of the Company or any of its subsidiaries, an
underwriter temporarily holding securities pursuant to an offering of such
securities or a corporation owned, directly or indirectly, by shareholders of
the Company in substantially the same proportion as their ownership of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
an increase from less than Twenty Percent (20%) to Fifty Percent (50%) or more
of the combined voting power of the Company’s then outstanding securities
(“Voting Securities”); (ii) during any period of not more than two (2) years,
individuals who constitute the Board of Directors of the Company (the “Board”)
as of the beginning of the period and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i) or (iii) of this sentence) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at such time or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof; (iii) the stockholders of the Company approve a merger,
consolidation or reorganization or a court of competent jurisdiction approves a
scheme or arrangement of the Company, other than a merger, consolidation,
reorganization or scheme which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least Fifty Percent (50%) of the combined voting power of
the Voting Securities of the Company or such surviving entity outstanding
immediately after such merger, consolidation, reorganization or scheme or
arrangement, and such transaction is completed; or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or any agreement
for the sale of substantially all of the Company’s assets, and such transaction
is completed.


(c)           As soon as practicable after the restrictions with respect to any
installment of Restricted Shares lapse at the end of the period applicable to
such installment set forth in paragraphs 4(a) and 4(b) above (the “Restriction
Period”), the Company will deliver to the Grantee, or the Grantee’s legal
representative, promptly after surrender of the Grantee's certificate(s) for the
Restricted Shares to the Chief Financial Officer of the Company, the certificate
or certificates for such shares free of any legend or further restrictions
together with, if applicable, a new certificate representing any remaining
Restricted Shares.  It shall be a condition to the obligation of the Company to
issue or transfer shares of Common Stock upon the lapse of restrictions that the
Grantee (or any person entitled to act under this paragraph 4(c)) pay to the
Company, upon its demand, such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state or local income
or other taxes by reason of such issuance or transfer.  If the amount requested
is not paid, the Company may refuse to issue or transfer shares of Common Stock.


 
2

--------------------------------------------------------------------------------

 
5.           Restrictions.  During the Restriction Period, neither the
Restricted Shares nor any right or privilege pertaining thereto may be sold,
transferred, assigned, pledged, hypothecated or otherwise disposed of or
encumbered in any way, by operation of law or otherwise, and shall not be
subject to execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of or encumber the
Restricted Shares or any right or privilege pertaining thereto, otherwise than
by will or by the laws of descent and distribution, or upon the levy of any
execution, attachment or similar process thereupon, the Restricted Shares and
all rights and privileges given hereby shall immediately terminate and the
Restricted Shares shall be forfeited to the Company pursuant to paragraph 6
hereof.


6.           Forfeiture.


(a)           All the Grantee's rights to, and interest in, the Restricted
Shares shall terminate and be forfeited to the Company without payment of
consideration if either (i) the Grantee's employment by the Company and any
subsidiary thereof terminates (or, if the Grantee is no longer employed by the
Company but has become a consultant to the Company under a post-employment
consulting arrangement, such consulting arrangement terminates) for any reason;
provided, however, that the Grantee’s employment will not be deemed to have
terminated for this purpose while the Grantee is on a leave of absence which has
been approved by the Company or while the Grantee is serving as a consultant to
the Company or any subsidiary thereof under a post-employment consulting
arrangement, or (ii) any action prohibited by paragraph 5 hereof is taken.  For
purposes of this Agreement, a transfer of employment from the Company to a
subsidiary or from a subsidiary to the Company or between subsidiaries shall not
be deemed a termination of employment.


(b)           If Restricted Shares are forfeited for any of the reasons stated
in paragraph 6(a) hereof, such forfeiture shall be effective upon the occurrence
of the event giving rise to the forfeiture; provided, however, that any
termination of the Grantee’s employment simultaneous with a Change in Control
shall be deemed for purposes hereof to have occurred immediately after such
Change in Control.


(c)           If at any time the Grantee forfeits any Restricted Shares pursuant
to this Agreement, the Grantee agrees to return the certificate or certificates
for such Restricted Shares to the Company duly endorsed in blank or accompanied
by a stock power duly executed in blank.


(d)           Determination as to whether an event has occurred resulting in the
forfeiture of, or lapse of restrictions on, Restricted Shares, in accordance
with this Agreement, shall be made by the Compensation Committee of the Board
(the “Committee”), and all determinations of the Committee shall be final and
conclusive.


 
3

--------------------------------------------------------------------------------

 
7.           Company Right to Terminate Employment and Other Remedies.  Nothing
provided herein shall be construed to affect in any way the right or power of
the Company, subject to the provisions of any other written agreement between
the Grantee and the Company relating to the subject matter, to terminate the
Grantee’s employment as an employee of or a consultant to the Company at any
time for any reason with or without cause, nor to preclude the Company from
taking any action or enforcing any remedy available to it with respect to any
action or conduct on the Grantee's part.


8.           Additional Documents.


(a)           It is the intention of the Company that this award of Restricted
Shares shall meet the requirements of, and result in the application of, the
rules prescribed by Section 83 of the Internal Revenue Code of 1986, as in
effect at the date hereof, and applicable regulations thereunder.  Accordingly,
each and every provision shall be construed and interpreted in such manner as to
conform with such intention and the Company reserves the right to execute and to
require the Grantee to execute any further agreements or other instruments,
which may be effective as of the date of the award of the Restricted Shares
covered by this Agreement, including, but without limitation, any instrument
modifying or correcting any provision hereof, or any action taken hereunder or
contemporaneously herewith, and to take any other action, which may be effective
as of the date of the award of the Restricted Shares covered by this Agreement,
that, in the opinion of counsel for the Company, may be necessary or desirable
to carry out such intention.


(b)           If the Grantee fails, refuses or neglects to execute and deliver
any instrument or document or to take any action requested by the Company to be
executed or taken by the Grantee pursuant to the provisions of paragraph 8(a)
above for a period of 30 days after the date of such request, the Company may
require the Grantee, within ten 10 days after delivery to the Grantee of a
written demand by the Company, to forfeit all Restricted Shares then held by the
Grantee.


9.           Restrictive Legends.  Each certificate for Restricted Shares, and
any such shares following the expiration of the Restriction Period, unless, in
each case, such shares are eligible for resale without registration pursuant to
Rule 144(b)(1)(i) under the Exchange Act or such shares are registered for sale
under an effective registration statement filed under the Securities Act of
1933, as amended (the “Securities Act”), shall bear the following legend:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE ABSENCE
OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT UNLESS, IN THE OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH REGISTRATION IS NOT
REQUIRED.”
 
In addition, the legend set forth above shall be removed and the Company shall
issue a certificate without such legend to the holder of any such shares upon
which it is stamped, if, unless otherwise required by applicable state
securities laws, such shares are registered for resale under an effective
registration statement filed under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
10.           Severability.  In the event that one or more of the provisions of
this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated will be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.
 
11.           Interpretation.  The Committee, as constituted from time to time,
will, except as expressly provided otherwise herein, have the right to determine
any questions or settle any ambiguities which arise in connection with this
Agreement and the Restricted Shares.
 
12.           Successors and Assigns.  Without limiting Section 4 hereof, the
provisions of this Agreement will inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
13.           Governing Law.  The interpretation, performance and enforcement of
this Agreement will be governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.  Each party to this
Agreement hereby consents and submits himself, herself or itself to the
jurisdiction of the courts of the State of Connecticut for the purposes of any
legal action or proceeding arising out of this Agreement.
 
14.           Notices.  Any notice to the Company provided for herein will be in
writing to the Company and any notice to the Grantee will be addressed to the
Grantee at his or her address on file with the Company.  Except as otherwise
provided herein, any written notice will be deemed to be duly given if and when
delivered personally or sent by courier service, registered mail or electronic
means of communication, and addressed as aforesaid.  Any party may change the
address to which notices are to be given hereunder by notice to the other party
as herein specified (provided that for this purpose any mailed notice will be
deemed given on the third business day following deposit of the same in the
mail).
 
[Signature page follows]
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
 
 

 
CAS MEDICAL SYSTEMS, INC.




By:  /s/ Louis P. Scheps

--------------------------------------------------------------------------------

Name: Louis P. Scheps
Title: Chairman of the Board

 




The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Agreement  and accepts the Restricted Shares granted
hereunder, subject to the terms and conditions set forth herein.




 

 
/s/ Thomas M. Patton

--------------------------------------------------------------------------------

Thomas M. Patton

 




 
 
 
 
 
6

--------------------------------------------------------------------------------

 